internal_revenue_service number info release date uil date conex-168070-01 dear commissioner rossotti has asked me to respond to your inquiry regarding the deductibility of amounts paid for postage stamps issued pursuant to the heroes stamp act of pub_l_no sec_652 111_stat_514 in order to afford the public a direct and tangible way to provide assistance to the families of emergency relief personnel killed or permanently disabled in the line of duty in connection with the terrorist attacks against the united_states on date the heroes stamp act directs the united_states postal service to issue special first-class postage stamps heroes stamps to be sold for an amount at least percent greater than the regular rate of first-class postage the excess is to be transferred to the federal emergency management agency fema when a taxpayer with the intention of making a gift purchases an item of value from a qualified charity the excess of the payment over the value received is a charitable_contribution accordingly taxpayers who purchase a heroes stamp from the united_states postal service are entitled to treat as a charitable_contribution the difference between the price of the heroes stamp and the price of regular first-class postage if you have any further questions please contact at sincerely kimberly l koch acting chief branch associate chief_counsel income_tax accounting
